     Case 5:20-cv-00153-AB-FFM Document 8 Filed 05/14/20 Page 1 of 1 Page ID #:107



1
2
                                                                       JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
11   MANUEL LOPEZ,                          )    CASE NO.: 5:20-cv-00153
                                            )
12                      Plaintiff,          )    (Removed from Riverside County Superior
                                            )    Court Case No. RIC 1906057)
13           vs.                            )
                                            )
14   FORD MOTOR COMPANY; and                )    [PROPOSED] ORDER FOR
     DOES 1 through 10, Inclusive,          )    DISMISSAL WITH PREJUDICE
15                                          )
                        Defendants.         )
16                                          )
17
18           Plaintiff MANUEL LOPEZ and defendant FORD MOTOR COMPANY, by
19   and through their respective attorneys of record, stipulate that the entire action be
20   dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) with the Court
21   retaining jurisdiction to enforce the settlement. Each party shall bear its own costs,
22   expenses and attorneys’ fees.
23           THEREFORE, IT IS ORDERED that the entire action is dismissed with
24   prejudice. The Court will retain jurisdiction to enforce the settlement.
25
26
27   DATED:        May 14, 2020             By:_______________________________
                                               HON. ANDRE BIROTTE JR.
28
                                               UNITED STATES DISTRICT JUDGE

     22519491v2                             1
